I wish to 
congratulate His Excellency Mr. Miguel d’Escoto 
Brockmann on his election as President of the General 
Assembly at its sixty-third session. I wish him every 
success in leading us as we work to strengthen the role 
 
 
15 08-53135 
 
of the United Nations in promoting international 
relations in the spirit of the Charter, which is the most 
important international pillar of the rule of law. I also 
thank his predecessor, His Excellency Mr. Srgjan 
Kerim, for his good efforts to ensure the success of the 
previous session. In addition, I wish to commend the 
Secretary-General, Mr. Ban Ki-moon, for his efforts to 
reform the Organization so that it can play a more 
effective role in addressing emerging global 
challenges. 
 In his introductory statement on 16 September 
2008 (see A/63/PV.1), the day he assumed the 
presidency of the Assembly, Mr. d’Escoto Brockmann 
referred to many important political and humanitarian 
issues. For example, he mentioned the need to improve 
United Nations organs to enable them to adapt to the 
major changes that have occurred in the international 
sphere in the 63 years since the Organization was 
established following the Second World War. He also 
stated that the Organization should be improved so that 
it can better address the accelerated changes that have 
taken place since the end of the cold war and the era of 
polarization — changes whose effects have begun to be 
felt over the past two decades.  
 In that context, Jordan believes it is essential to 
revitalize the role of the General Assembly as 
envisaged in the Charter, so that the international 
decision-making process can be further democratized. 
Jordan supports the trend towards rebalancing the 
relationship between the General Assembly and the 
Security Council. 
 A week ago, at the 5th meeting, the Secretary-
General introduced his report on the work of the 
Organization (A/63/1), in which he assessed the world 
situation. In the report, he made clear that we face 
challenges that encompass all human activities, 
transcending individual countries and regions. Hence, 
we must examine the dangers posed by those 
challenges — many of which have their roots in 
ideology and similar motivations — in order to find 
appropriate solutions and move effectively forward 
together. Among the challenges cited by the Secretary-
General are the lack of progress in international trade 
negotiations, high energy costs and basic food prices 
and climate change. While we support the Secretary-
General’s assessment, we should like to add that 
additional challenges are posed by continued military 
occupation, denial of the rights of peoples to self-
determination and freedom of expression, the growing 
crisis of intercultural conflict and the scourge of 
international terrorism and extremism. 
 The most important role being played by the 
United Nations in the Middle East region has been and 
remains that of the custodian of international law. On 
the one hand, it governs international relations and is 
the standard by which we measure progress made in 
the international community; on the other, it embodies 
a strong, objective approach to the maintenance of 
international peace and security.  
 Because of our strong belief in the role of the 
United Nations, we view the Organization as the basic 
framework for finding a solution to the Arab-Israeli 
conflict, putting an end to the occupation of Arab lands 
and redressing the injustices suffered by the Palestinian 
people. For decades, the Arab States have taken many 
initiatives and made many proposals, based on 
international legitimacy, to achieve a peaceful solution 
to the conflict so that the Palestinians can be liberated 
from Israeli occupation and can live in dignity in their 
own homeland.  
 To that end, in 2002 the Arab States jointly 
submitted a comprehensive Arab Peace Initiative. It 
sought to end the 60-year-old conflict as well as 
Israel’s occupation of Arab lands — Palestinian, Syrian 
and Lebanese territories — since 1967, in exchange for 
a comprehensive peace that would include mutual 
recognition between Israel and the Arab States, 
including the State of Palestine, and the establishment 
of normal relations between them. The Arab Peace 
Initiative was and continues to be an open and clear 
invitation to Israel to become part of our region 
without conditions or restrictions. 
 While the Initiative was widely welcomed by the 
nations of the world and was adopted by 57 States 
members of the Organization of the Islamic 
Conference, Israel ignored it and began to build the 
wall of separation, in defiance of the Advisory Opinion 
of the International Court of Justice, and intensified its 
settlement activities, which threaten its chances to 
make peace with the Palestinian people and the Arabs. 
 The President took the Chair. 
 The efforts of the Quartet are essential to move 
the political process forward and to find a solution that, 
in accordance with international legitimacy, ends the 
Israeli occupation, dismantles the settlements, fulfils 
the aspirations of the Palestinian people to establish 
  
 
08-53135 16 
 
their own State in their homeland, including East 
Jerusalem, and enables the refugees to return to their 
homes and villages, from which they were expelled in 
1948. 
 From this rostrum, Jordan affirms that it supports 
the negotiations that resumed at Annapolis and values 
the strategic option of peace reaffirmed in the Arab 
Peace Initiative and the two-State solution. At the same 
time, we believe that the challenges faced by the 
negotiations as we approach the end of the year require 
the international community to demand that the parties 
to the negotiations meet their commitments and that 
the Quartet make further efforts to achieve the desired 
results regarding final status negotiations and the 
fulfilment of the Road Map obligations. 
 The final months of 2008 will be a critical period 
in the course of those negotiations. Therefore, it is 
imperative that Israel have the political will to resolve 
the ongoing conflict, after more than six decades. In 
addition, the Palestinian people should be supported on 
their own land and the Palestinian National Authority 
should be strengthened to help it to continue fulfilling 
its obligations, improving the conditions for 
Palestinians in the occupied Palestinian territories and 
building State institutions. That also requires 
Palestinians to bridge their differences against the 
backdrop of the Arab Peace Initiative and to promote 
the position of the Palestinian National Authority both 
on the international scene and in the context of the 
negotiations. 
 While all parties strive to reach a final solution to 
the Israeli-Palestinian conflict, Israel continues its 
illegal practices of seizing Arab land in order to change 
the demographic make-up of the occupied territories 
through the building of settlements and the separation 
wall, and changing the status of Jerusalem, in clear 
violation of international law, the principles of 
international legitimacy and the provisions of the 
Fourth Geneva Convention relative to the Protection of 
Civilian Persons in Time of War. Recent speed in 
building Israeli settlements threatens to erode all 
progress achieved so far in the peace process.  
 We reject all Israeli measures that aim to create a 
new status quo in the occupied Palestinian territories, 
particularly in East Jerusalem, including threats to the 
Islamic and Arab character of the holy city. We 
reaffirm that Israeli violations in the holy city, and 
particularly in the Bab al-Magharibah area, contradict 
the norms of international law, the Fourth Geneva 
Convention, The Hague Convention of 1954, as well as 
the July 2008 decision of UNESCO’s World Heritage 
Committee. As Jordan has played a historic role in the 
supervision and maintenance of Islamic holy places in 
Jerusalem, we call upon Israel to comply with its 
pledges and obligations and to put an end to those 
illegal practices.  
 Unless there is justice for the Palestinian people, 
our region will be subjected to a long era of 
destabilization. But ours will not be the only region 
affected by that destabilization, because the feelings of 
injustice, disappointment and anger will increase as a 
result of stagnation in the peace process. This will fuel 
extremism in its various forms and manifestations and 
will be used as a pretext by those who would like to 
destabilize the region and the world beyond.  
 I would like to congratulate the brotherly people 
of Lebanon on having achieved national reconciliation, 
on the election of a President and the formation of a 
Government of national unity. I also congratulate them 
on embarking on an extensive and profound process of 
national dialogue aimed at strengthening Lebanese 
State institutions and seeking ways to defend Lebanese 
territory and sovereignty. 
 Concerning Iraq, we welcome the remarkable 
progress made in that brotherly country and the 
improvement of the situation at all levels. Jordan 
recently reopened and adequately staffed its embassy 
in Baghdad. His Majesty King Abdullah II of Jordan 
recently visited the brotherly country of Iraq; his visit 
was widely welcomed at the Arab and international 
levels. We encourage all channels of political and 
economic communication between Iraq and other Arab 
countries, and we encourage the Iraqi Government to 
continue its approach to developing channels of 
national reconciliation in order to build upon the 
progress achieved so far in the areas of politics and 
security. Such progress encourages Iraqis to return to 
their country from neighbouring States and the 
building of a society based on political diversity and 
free of sectarianism, factionalism and other harms to 
society. 
 Making the Middle East a zone free of weapons 
of mass destruction is a prerequisite for ensuring the 
peace and stability of the region. In 1970, based on our 
belief in and support for the preventive goals of 
nuclear non-proliferation, we, joined other countries in 
 
 
17 08-53135 
 
the world and the region, with the exception of Israel, 
in acceding to the Treaty on the Non-Proliferation of 
Nuclear Weapons. We call upon the international 
community and influential States to bring pressure to 
bear in order to ensure accession by all countries to 
that international Treaty in order to achieve a nuclear 
weapon-free zone in the Middle East in accordance 
with international agreements, and to put an end to 
nuclear military programmes in the region once and for 
all. 
 Concerning the Iranian nuclear issue, we believe 
that every nation should exercise its right to the 
peaceful use of nuclear energy. But, at the same time, 
we call for a resolution of that issue, based on a 
peaceful approach and on negotiations. In that regard, 
Jordan attaches great importance to promoting security 
and stability in the Arabian Gulf area in accordance 
with the principles of international legitimacy, good-
neighbourliness and non-interference in the internal 
affairs of States. We welcome any effective 
contribution by Arab States that would maintain 
undiminished security and stability in our region. 
 Jordan and the whole region have suffered from 
the scourge of international terrorism. That has made 
us more vigilant, cautious and determined to 
effectively combat terrorism with a view to eradicating 
it. Jordan upholds international counter-terrorism 
conventions and values international cooperation in 
that area. We have also taken the necessary national 
measures, including legislative measures, to combat 
that scourge effectively and to support international 
efforts to combat it.  
 Manifestations of extremism in the region are 
often based on politicized pretexts that serve the 
narrow interests of certain groups. Such groups 
misrepresent the true Islamic religion and use it as a 
cover for their deeds, thereby threatening the forces of 
moderation and projecting an incorrect image of Islam 
to the world. In that regard, His Majesty King Abdullah 
II, in his Amman message, called upon all Muslim 
nations to project the proper image of Islam.  
 As we are about to celebrate the first decade of 
the auspicious reign of His Majesty King Abdullah II, 
we are very proud of the great achievements made 
during his reign and look forward to even greater 
achievements in the years ahead. During that decade, 
Jordanian participation in peacekeeping operations 
expanded, reaching a cumulative total of 60,000 men 
and women who have served in 20 missions on four 
continents. That contribution reflects our serious and 
unreserved commitment to enhancing international 
peace and security. 
 By the end of 2008, our economy will have 
doubled in size since a decade ago. Per capita income 
will have grown by 65 per cent. Exports and 
investment will have increased threefold. Jordan has 
implemented ambitious reform plans towards the 
liberalization of foreign trade and the enhancement of 
the business environment. We have strengthened the 
programmes and institutions of good governance and 
political development, enhanced the role of women and 
the protection of human rights, combated corruption 
and made breakthroughs in the areas of health and 
education. The Government is also carrying out 
ambitious programmes towards political, economic and 
social reform and development in accordance with the 
national agenda, with a view to achieving a better 
future for the country. This is of particular importance 
because young people represent 60 per cent of our 
population. 
 In spite of all those efforts, programmes and 
successes, successive crises in our region continue to 
present great challenges to our development process. 
Those challenges are exacerbated by the severe current 
economic crises and increased prices of food and fuel, 
leading to increased inflation of about 15 per cent. 
Here I would like to reaffirm that international efforts 
to address economic challenges should take into 
account the voices of countries such as Jordan so that 
all may benefit from international efforts to address the 
challenges of the international economic, food and 
energy crises, in particular through programmes and 
mechanisms that take into consideration the specific 
situations of those States. 